Execution Copy EXTENSION AGREEMENT This extension agreement, made as of April 14, 2009 (the “Agreement”), is between Canwest Media Inc., as issuer (the “Issuer”), the guarantors party to the Indenture as of the date hereof (as hereinafter defined) and listed on the signature pages hereto, as guarantors (collectively, the “Guarantors”), and the holders of certain of the 8% senior subordinated notes due 2012 (collectively, the “Notes”) issued pursuant to the indenture dated as of November 18, 2004 (as amended, modified, restated or supplemented from time to time, the “Indenture”), among 3815668 Canada Inc. (a predecessor of the Issuer), the Guarantors party thereto and The Bank of New York Mellon, as trustee (the “Trustee”). Each of the holders of the Notes that is a signatory to this Agreement is referred to herein as a “Noteholder” and, collectively, as the “Noteholders”.The Noteholders, the Issuer and the Guarantors are collectively, the “Parties”. RECITALS: A. As of the date hereof, the Issuer has not made the interest payment due on March 15, 2009 (the “Interest Payment”) under the Indenture, which is a Default. B. If the Interest Payment is not made on or prior to April 14, 2009, such Default will become an Event of Default (the “Interest Payment Default”). C. As of the date hereof, the lenders (collectively, the “Senior Lenders”) under the Credit Agreement dated as of October 13, 2005 (as amended or modified to the date hereof, the “Senior Credit Agreement”) among the Issuer, as borrower, the Senior Lenders, The Bank of Nova Scotia (the “Senior Agent”) and the guarantors party thereto have temporarily waived until April 21, 2009, among other things, the Events of Default (as such term is defined in the Senior Credit Agreement (and as used herein, the “Senior Facility Events of Default”)) that arise as a result of the breaches of the financial covenants contained in Sections 7.1(1), (2) and (3) of the Senior Credit Agreement or as a result of the non-payment by the Issuer of the Interest Payment (collectively, the “Senior Facility Covenant Breaches”). D. The Noteholders have agreed not to exercise their rights and remedies available under the Indenture that will arise if the Interest Payment Default occurs, until the date and upon the terms and conditions set forth herein. E. The ad-hoc committee of Noteholders (the “Noteholders’ Committee”) collectively holds (as beneficial owner or as having the power and authority to bind the beneficial owner) not less than US$536,315,000 in aggregate principal amount of the Notes, representing approximately 70.47% of the aggregate principal amount of the Notes that are outstanding as at the date hereof. NOW, THEREFORE, in consideration of the premises and the respective covenants and agreements set forth in this Agreement, the Parties, each intending to be legally bound, agree as follows: 1.Confirmation regarding Recitals. The Issuer and the Guarantors hereby confirm, acknowledge and agree that recitals A to C above are true and accurate. 2.Definitions. Capitalized terms used herein have the meanings assigned in the Indenture unless otherwise defined herein.As used herein: (a) “Cash Flows” has the meaning ascribed to it in Section 6. (b) “Confidentiality Agreement” means a confidentiality agreement in form and substance mutually agreeable to the Issuer and the Noteholders’
